Citation Nr: 0627346	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  02-14 048	)	DATE
	)
		)
	

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbosacral 
disability. 

2.  Entitlement to service connection for sinusitis. 

3.  Entitlement to service connection for an undiagnosed 
illness manifested by cardiovascular problems, sleep 
disturbance, and chronic fatigue. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1978 and from March 1980 to June 1992. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for a lumbrosacral disability and 
from an August 2002 rating decision that denied service 
connection for sinusitis and an undiagnosed illness. 

The issue of service connection for an undiagnosed illness is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by active service. 

2.  Sinusitis was not incurred in or aggravated by active 
service. 
. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbosacral 
disability have not been met.  38 U.S.C.A. § 1110, 1112 (West  
2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2005).

2. The criteria for service connection for sinusitis have not 
been met.  38 U.S.C.A. § 1110, 1112 (West  2002); 38 C.F.R. 
§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO sent correspondence in February 1999, July 
2001, December 2002, June 2003, and January 2005.  
These documents informed the appellant of the 
evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for 
any evidence in the appellant's possession.  Any 
defect with regard to the timing or content of the 
notice to the appellant is harmless because of the 
thorough and informative notices provided 
throughout the adjudication and because the 
appellant had a meaningful opportunity to 
participate effectively in the processing of the 
claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices 
has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless 
error doctrine).
The appellant was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the preponderance of the evidence is against 
the appellant's claims for service connection, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  

All relevant, identified, and available evidence has been 
obtained, and VA has notified the veteran of any evidence 
that could not be obtained.  The appellant has not referred 
to any additional, unobtained, relevant evidence.  VA has 
obtained several medical examinations.

The Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Chronic diseases, including 
arthritis, may also be presumed to be service connected if 
the disease became manifest to a degree of 10 percent or more 
within one year of discharge.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303, 3.307.
 
In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Degenerative Disc Disease

The veteran contends that his degenerative disc disease of 
the lumbosacral spine was incurred in service as a result of 
a fall from a truck and from excessive physical training. 

In an August 2003 RO hearing, the veteran stated that his 
back problems started after a fall from a truck while serving 
in the Southwest Asia Theater of Operations in 1991.  He 
stated that he was prescribed medication by a first aid 
station and was to be examined when his unit returned to its 
home base in Germany in May 1991.   He was not examined there 
but was permanently transferred to a new unit in the United 
States.  Upon arrival, he performed duties in the field.  
Upon return to base, he was placed on a remedial physical 
training program to reduce excess body weight.  The program 
consisted of participation in regular unit activities plus an 
extra 4-mile run five days a week.  He stated that this 
further aggravated his back pain.  He also stated that he 
requested a Medical Review Board for his back but no action 
was taken.  

Service records show that the veteran was in Germany from May 
1991 to early November 1991.  He underwent ear surgery but 
did not seek an examination of his back.  A periodic physical 
examination in the United States in February 1992 showed no 
back complaints, abnormalities, or reported injuries.  His 
physical profile showed no reduction except for a hearing 
problem.  The report did show that the veteran was cleared 
for physical training including push-ups, sit-ups, and 
running. 

Service medical records reflect that, in April 1992, the 
veteran sought treatment for low back pain that he had 
experienced after two weeks in the field.  He appeared to be 
in no distress and reported no trauma to his back.  Lumbar 
myalgia was suspected and he was prescribed medication.  
There was no follow-up examination or treatment.  In his June 
1992 discharge physical examination, the veteran reported 
continued back pain due to running to lose weight.  The 
examiner concluded that the pain was secondary to exercise 
and activity and found no spinal abnormalities.  The veteran 
noted in his medical history that he requested a Medical 
Review Board review for eleven medical issues, but there is 
no record that a review was conducted.  The veteran continued 
to serve in the Army Reserve until January 1996.

The veteran stated in his August 2003 RO hearing that, after 
discharge in June 1992, he entered a local police academy.  
No new physical examination was conducted.  The veteran's 
first claim for disability compensation in July 1992 did not 
include a low back disability. 

In an April 1994 VA general medical examination, the veteran 
reported pain in his right hip and shoulder, but made no back 
complaints.  In January 1998, the veteran sought VA treatment 
for lower back pain which was recorded by the examiner as 
having started after Gulf War service.  After review of X-
rays, the examiner diagnosed degenerative disc disease with 
spondylosis of the lumbar spine. 
In February 1998, a private rheumatologist noted that the 
veteran reported the onset of the pain for the "past several 
years" but did not include back pain with other joint 
problems that began in service.  The physician also diagnosed 
degenerative disc disease and one month later added that 
there was probably fibromyalgia.  He prescribed medication 
but no surgical intervention.  In October 1998, this 
physician wrote a general letter stating that the veteran 
could work without limitation. 

In July 2000, another private physician diagnosed advanced 
degenerative disc disease based on magnetic resonance images.  
The record reflects that the veteran has since sought 
periodic treatment from a private orthopedic surgeon, a 
chiropractor, and VA clinic; but has had no surgical 
procedures.  From July 2001 to August 2002, the veteran's 
treating physician noted that his symptoms were well 
controlled.  

In an August 2001 letter, the veteran attributed his back 
condition to excess physical training at the end of his 
active service.  In a September 2003 letter, the veteran's 
chiropractor wrote that in his opinion the veteran's 
degenerative disc disease was as likely as not a result of 
his fall in Iraq, road marches, and double physical training 
in the months prior to discharge.  In December 2003, a VA 
examiner diagnosed mild cervical, thoracic, and lumbar spine 
degenerative disc disease that he stated was caused by the 
veteran's reported fall in the Gulf War.  He did not mention 
physical training.  No other physician has commented on the 
etiology of the veteran's disc disease and none has commented 
on the veteran's work from discharge to the present as a 
police officer.  In February 2004, the veteran underwent an 
endoscopic diskectomy and was placed back on full duty in 
March 2004. 

Degenerative disc disease of the lumbar spine was not 
identified until diagnosed by X-ray in 1998, some six years 
after discharge from active service.  The veteran's report of 
an injury in Gulf War service is not confirmed by service 
medical records, nor does it appear in any claim or treatment 
record until the RO hearing in August 2003.  The veteran was 
in Germany for over 5 months and had ear surgery, but was not 
examined or treated for a back injury.  A February 1992 
physical examination showed no back complaints and no 
abnormal spinal condition was noted.  The veteran was treated 
on one occasion in April 1992 for back pain for which he was 
prescribed a pain reliever with no follow-up.  He did not 
report either old or new trauma.  The veteran's request for a 
military medical evaluation board was not consistent with his 
immediate post-service participation in a police training 
academy and subsequent service as a police officer and in the 
Army reserve.  The April 1994 examination also showed no 
complaints of back pain. 

While the nexus opinions of the veteran's chiropractor and 
the December 2002 VA examiner have been considered, they are 
of limited probative value as the chiropractor did not review 
the veteran's service medical records, and both opinions are 
based upon the veteran's reports of an injury that is not 
documented in the record and for which he never sought 
treatment.  The Board also notes that the veteran's 
rheumatologist recorded the onset of the veteran's back 
condition "several years" prior to his examination in 
February 1998 but not as early as 1993, one year following 
service.  
There is no evidence of record to support the veteran's claim 
of an in-service injury to his back, and the evidence fails 
to establish continuity of symptoms after discharge. 

The preponderance of the evidence demonstrates that the 
veteran's current degenerative disc disease of the lumbar 
spine was first manifested many years after service and is 
not related to his active service or any incident therein.  
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Sinusitis

The veteran contends that he has sinusitis, incurred due to 
unaccustomed cold weather in service, and aggravated by 
exposure to hazardous substances in 1991 in the Southwest 
Asia Theater of Operations. 

A July 1991 service medical record entry showed that the 
veteran was exposed to fumes from oil fires and 
pyridostiogmine bromide (nerve agent antidote).  In addition, 
in various submissions, the veteran has stated that he was 
exposed to depleted uranium, CARC paint, insecticides, dirty 
sand, organophosphate nerve agents, and anthrax and botulism 
toxoids.  He also stated that he experienced recurrent 
headaches, congestion, and post-nasal drainage due to 
inflammation of the sinuses. 

The veteran sought treatment in service for symptoms that 
included nasal congestion on four occasions; in October 1983, 
March 1985, September 1991, and December 1991.  In each case 
the diagnosis was cold and flu.  Treatment was with 
medication and there was no follow-up care.  There were no 
diagnoses of sinusitis and no notations regarding sinus 
conditions caused by environmental hazards.
Physical examinations in February 1992 and June 1992 at end 
of service contained no notations of sinusitis or sinus 
conditions caused by environmental hazards. 

In an April 1994 VA general medical examination, the veteran 
reported that he experienced breathing difficulty and a 
morning cough, but the examiner noted no abnormal sinus 
condition.  

A June 1997 VA Gulf War Evaluation included an X-ray taken to 
investigate a complaint of sinus headaches.  The X-ray showed 
no sinus abnormalities and the examiner diagnosed "tension 
headache" with no mention of a chronic sinus condition.  
However, he did refer to another clinic that had noted that 
the veteran did have acute sinusitis.  The same month, a 
private physician noted no evidence of sinusitis.  However, 
in October 1998, a Walter Reed Army Medical Center Gulf War 
Specialized Care Program examination was conducted.  Although 
no sinus symptoms were noted at the start of the examination, 
sinusitis was a discharge diagnosis.  There was no opinion 
regarding etiology, nor was there any discussion regarding 
exposure to environmental hazards in service.  

In April 2001, a VA examiner reviewed the results of a CT 
scan and concluded there was no evidence of acute or chronic 
sinus disease.  In September 2001, a private physician noted 
the negative CT scan but also noted congestion and nasal 
drainage and diagnosed sinusitis.  He prescribed medication 
including a nasal spray.  In a September 2002 VA general 
medical examination, the physician found no sinus problems.  
In a March 2003, a VA examiner diagnosed allergic rhinitis 
and prescribed allergy medications.  In a September 2003 
letter, a private physician's assistant stated that many of 
the veteran's symptoms (listing chronic allergic rhinitis and 
sinusitis) could be related to active duty.  In December 
2003, a VA examiner noted that the veteran had a deviated 
septum obstructing the right nasal passage and that it was as 
likely as not the cause of the veteran's sinusitis and post-
nasal drip.  He also noted that the veteran's frontal 
headaches were consistent with stress and not likely due to 
mild sinusitis and fluid accumulation shown on a recent CT 
scan. 

Whatever condition the veteran currently has, be it chronic 
sinusitis or allergic rhinitis, first manifested no earlier 
than the 1997 VA examination and is not related to service.  
Although chronic sinusitis appears as a potential symptom of 
undiagnosed Gulf War illness in numerous articles submitted 
by the veteran as well as VA and Army examination screening 
materials, no medical professional has linked the veteran's 
condition to exposure to environmental hazards or any other 
aspect of service.  The condition was not diagnosed until 
many years after service.  Physicians have indicated the 
condition was caused by allergy, common upper respiratory 
virus infections, and most notably by a deviated septum.  A 
physician also determined that the condition was not the 
cause of headaches.  The September 2003 statement of a 
physician's assistant regarding a constellation of symptoms 
that could be related to the veteran's active service is too 
general and too speculative to be of significant probative 
value.  Moreover, a subsequent opinion by a VA physician 
specifically attributes the veteran's nasal problems to a 
deviated septum.  

The evidence demonstrates that the veteran's current nasal 
disability was first manifested years after service, and the 
preponderance of the evidence is against a finding that it is 
related to his active service.  As the preponderance of the 
evidence is against the claim, the "benefit of the doubt" 
rule is not for application, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for a lumbosacral disability is denied. 

Service connection for sinusitis is denied. 
 

REMAND

Additional development of the claim for service connection 
for an undiagnosed illness manifested by cardiovascular 
problems, sleep disturbance, and chronic fatigue is 
necessary. 

The record contains medical evidence that addresses the 
veteran's symptoms of chest pain and sleep disturbance.  The 
Board notes that the veteran is service -connected and 
receiving disability compensation for restrictive lung 
disease, hiatal hernia, shoulder and hip disabilities, and 
fibromygalia with some symptoms that appear to overlap those 
cited as undiagnosed illness. 

However, the veteran made a separate claim for service 
connection for a hematological/immunological disorder based 
the results of several blood tests.  The veteran stated that 
he received several immunizations prior to deployment to the 
Southwest Asia Theater of Operations as well has being 
exposed to many environmental hazards. 

A November 1999 test identified the presence of mycoplasma 
bacteria.  An October 2001 culture identified the presence of 
"stealth virus-induced cytopathic effects."  In his 
February 2000 claim, the veteran also stated that the 
substance "squalene" was detected in a blood test, but the 
clinical results are not of record.  In May 2002, a VA 
physician specializing in infectious diseases noted the 
results of the stealth virus culture and began treatment with 
an anti-viral medication.  He was unable to confirm an 
etiology.  A VA examiner in December 2003 noted some 
additional blood test abnormalities and stated that they 
could relate to an undiagnosed illness.  In November 2005, a 
VA physician commented extensively on the positive stealth 
virus test but was unable to relate the virus to any of the 
veteran's symptoms of fatigue or muscle aches and did not 
comment on whether the virus could have been acquired by the 
veteran in service.  There is no medical evidence relating to 
the source or effects of the micoplasma bacteria or 
resolution of the abnormal blood factors noted in December 
2003.  There are no recent blood tests to determine if the 
bacteria, virus, or other blood abnormalities are still 
present.  

The RO denied service connection for stealth virus/micoplasma 
tests in December 2005 and that claim is not before the Board 
on appeal.  Nevertheless, the Board concludes that the blood 
test results are relevant and intertwined with the issue of 
undiagnosed illness causing chronic fatigue and muscle aches.  
In the rating decision, the RO cited reports from a VA 
infectious disease physician from January 2004 and January 
2005 that are not in the claims file. 

In addition, the degree of disability experienced by the 
veteran as a result of the undiagnosed illness is not clear.  
The veteran stated that he misses work often, but that he 
still works fifteen twelve-hour shifts per month as a police 
officer.  He further stated that he requests assistance from 
other officers to perform strenuous physical tasks.  A 
February 1998 VA treatment note also showed that the veteran 
requested a "good health letter" to apply to join the Army 
Reserve.  Reports from the veteran's employer and Army 
Reserve would be helpful to determine the veteran's degree of 
disability due to an undiagnosed illness. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide the 
name, date, and address of the medical 
provider that obtained and analyzed the 
test that identified the presence of 
squalene in his blood.  Request the 
provider and the veteran provide a copy 
of the report, if available.   Associate 
any information obtained with the claims 
file.  

2.  Obtain the records of treatment and 
evaluation by the VA physician in January 
2004 and January 2005 cited in the 
December 2005 rating decision and 
associate them with the claims file. 

3.  Schedule the veteran for an 
examination by an appropriate specialist 
in immunology.  Request that he review 
the entire claims file and conduct an 
appropriate blood test to evaluate all 
routine parameters including CL, ANA, 
ALR, and microalbumin/creatine ratio, and 
the current presence of stealth virus, 
mycoplasma, or squalene.  Request that he 
provide an opinion on whether any 
abnormal factors were as likely as not 
caused by Gulf War immunizations or 
exposure to environmental hazards and 
whether the veteran's symptoms of chronic 
fatigue and muscle aches are as likely as 
not caused by any abnormal factors. 

4.  Then, readjudicate the claim for 
service connection for an undiagnosed 
illness.  If the decision remains adverse 
to the veteran, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time period for response.  
Thereafter, return the case to the Board 
as appropriate

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


